Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US PGPUB 20160198962] in view of Lee [US PGPUB 20160029911] (hereinafter Park).
Regarding claim 4, Park teaches an optical device package, comprising: 
a substrate (210, Para 45), 
a light emitting device (220, Para 45) disposed on the substrate (Fig. 2), 
a light detecting device (231, Para 45) disposed on the substrate (Fig. 2); 
an clear encapsulation layer (transparent 240 body, Para 45) disposed on the surface of the substrate (Fig. 2) and encapsulating the light emitting device and the light detecting device (Fig. 2) and a patterned reflective layer (250, Para 52; i.e. patterned to have the shape as implemented in the device) disposed on the clear encapsulation layer (Fig. 2), configured to reflect light from the light emitting device to the light detecting device (Fig. 3).  
Park does not specifically disclose a first electronic chip at least partially embedded in the substrate, and electrically connected to one of the light emitting device and the light detecting device wherein the first electronic chip is configured to control a power of the light emitting device.
It is noted that substrate 210 of Park’s invention is a printed circuit board (Para 45), which has the function of powering the light emitting device and the light detecting device of the device (Para 46). 
Referring to the invention of Lee, Lee teaches an exemplary structure of a PCB 412 (Para 66) and wherein an electronic chip 422 (Para 73) is embedded in the PCB (Para 73, Fig. 4) and wherein the chip drives light emitting device 312 and light detecting device 332 (Para 73).
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the invention of Park comprise the teaching of Lee at least based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 6, Park teaches an optical device package wherein the patterned reflective layer vertically overlaps the light detecting device (Fig. 2).  

Regarding claim 8, Park teaches an optical device package, comprising: 
a substrate (210, Para 45), 
a light emitting device (220, Para 45) disposed on the substrate (Fig. 2), 
a light detecting device (231, Para 45) disposed on the substrate (Fig. 2); 
an clear encapsulation layer (transparent 240 body, Para 45) disposed on the surface of the substrate (Fig. 2) and encapsulating the light emitting device and the light detecting device (Fig. 2), wherein the clear encapsulation layer encapsulates both the light emitting device and the light detecting device, and extends from a region the light emitting device to a region over the light detecting device (Fig. 2).  
Park does not specifically disclose a first electronic chip at least partially embedded in the substrate, and electrically connected to one of the light emitting device and the light detecting device wherein the first electronic chip is configured to control a power of the light emitting device.
It is noted that substrate 210 of Park’s invention is a printed circuit board (Para 45), which has the function of powering the light emitting device and the light detecting device of the device (Para 46). 
Referring to the invention of Lee, Lee teaches an exemplary structure of a PCB 412 (Para 66) and wherein an electronic chip 422 (Para 73) is embedded in the PCB (Para 73, Fig. 4) and wherein the chip drives light emitting device 312 and light detecting device 332 (Para 73)
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the invention of Park comprise the teaching of Lee at least based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 9, Park teaches an optical device package further comprising a patterned reflective layer (250, Para 52; i.e. patterned to have the shape as implemented in the device) disposed on the clear encapsulation layer without extending into the clear encapsulation layer (Fig. 2).  

Regarding claim 10, Park teaches an optical device package wherein the light emitting      ff device is optically coupled to the light detecting device through the clear encapsulation layer (Fig. 2).  

Regarding claim 11, Park teaches an optical device package wherein the light emitting device and the light detecting device are located in a same optical chamber (Fig. 2).  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee and further in view of Min et al. [US PGPUB 20200367827] (hereinafter Min).
Regarding claim 3, Park teaches an optical device package, comprising: 
a substrate (210, Para 45), 
a light emitting device (220, Para 45) disposed on the substrate (Fig. 2), 
a light detecting device (231, Para 45) disposed on the substrate (Fig. 2); and
wherein the light detecting device is configured to receive signal from the light emitting device (Para 47-48).
Park does not specifically disclose a first electronic chip at least partially embedded in the substrate, and electrically connected to one of the light emitting device and the light detecting device wherein the first electronic chip is configured to control a power of the light emitting device, 
wherein the first electronic chip is configured to adjust a power to the light emitting device based on signal received by the light detecting device.
It is noted that substrate 210 of Park’s invention is a printed circuit board (Para 45), which has the function of powering the light emitting device and the light detecting device of the device (Para 46). 
Referring to the invention of Lee, Lee teaches an exemplary structure of a PCB 412 (Para 66) and wherein an electronic chip 422 (Para 73) is embedded in the PCB (Para 73, Fig. 4) and wherein the chip drives light emitting device 312 and light detecting device 332 (Para 73).
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the invention of Park comprise the teaching of Lee at least based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).
Referring to the invention of Min, Min teaches using a processor 120 to adjust power to light emitting device 220 based on signal received by light detecting device (Para 62).
In view of such teaching by Min, it would have been obvious to a person having ordinary skills in the art to have the modified invention of Park comprise the teaching of Min to effectively provide reliable information.



Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [US PGPUB 20100181578] in view of Lee (hereinafter Li).
Regarding claim 4, Li teaches an optical device package, comprising: 
a substrate (100, Para 28), 
a light emitting device (120, Para 29) disposed on the substrate (Fig. 4A), 
a light detecting device (140, Para 29) disposed on the substrate (Fig. 4A); 
an clear encapsulation layer (200, Para 29) disposed on the surface of the substrate (Fig. 4A) and encapsulating the light emitting device and the light detecting device (Fig. 4A) and a patterned reflective layer (300, Para 33; Fig. 4A) disposed on the clear encapsulation layer (Fig. 4A), configured to reflect light from the light emitting device to the light detecting device (Para 32).  
Park does not specifically disclose a first electronic chip at least partially embedded in the substrate, and electrically connected to one of the light emitting device and the light detecting device wherein the first electronic chip is configured to control a power of the light emitting device.
It is noted that substrate 100 of Li’s invention is a substrate mounted with printed circuit board (Para 28), which is electrically connected to the light emitting device and the light detecting device of the device (Para 28). 
Referring to the invention of Lee, Lee teaches an exemplary structure of a PCB 412 (Para 66) and wherein an electronic chip 422 (Para 73) is embedded in the PCB (Para 73, Fig. 4) and wherein the chip drives light emitting device 312 and light detecting device 332 (Para 73).
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the invention of Li comprise the teaching of Lee at least based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 7, Li teaches an optical device package wherein the patterned reflective layer has an opening (320, Para 32) that exposes the light emitting device. (Fig. 4A) 

Allowable Subject Matter
Claims 22-30 are allowed.
Claims 22-30 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious optical device package, comprising dual electronics chip embedded in a substrate, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819